LAZARD RETIREMENT SERIES, INC. 30 Rockefeller Plaza New York, New York 10112 December 30, 2014 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attention:Deborah Skeens, Mark Cowan and Patrick Scott Re: Lazard Retirement Series, Inc. (the "Fund") Registration Statement on Form N-1A (File Nos. 811-08071; 333-22309) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that: the form of Prospectus that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 65 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 65 to the Fund's Registration Statement on Form N-1A was filed electronically on December 24, 2014. LAZARD RETIREMENT SERIES, INC. By:/s/ Tamar Goldstein Tamar Goldstein Assistant Secretary
